DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Allowable Subject Matter
Claims 1-20 are allowed.                                                                  	                       
				  Reason for Allowance				
	Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed  			 		-“selecting both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG;  determining a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell” as cited in claim 1. 		
-“ select both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, wherein the selection is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells: and in a same secondary TAG; determine a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of: Page 3 of 9Application No.: 16/992,186Docket No.: 16-1003U2 a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell “ as cited in claim 11 and 20,respectively, have overcome the cited 
The closest prior art on record PARK et al WO2016122112Al fails to teach the feature of               
-“selecting both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, wherein the selecting is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells; and in a same secondary TAG;  determining a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of: a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell” as cited in claim 1. 		
-“ select both the first and second unlicensed secondary cells to jointly serve as reference cells for pathloss measurement of the second unlicensed secondary cell, wherein the selection is based on the first and second unlicensed secondary cells being: activated unlicensed secondary cells: and in a same secondary TAG; determine a pathloss reference value for the second unlicensed secondary cell based on a joint measurement of: Page 3 of 9Application No.: 16/992,186Docket No.: 16-1003U2 a received signal power of the first unlicensed secondary cell; and a received signal power of the second unlicensed secondary cell “ as cited in claim 11 and 20,respectively.
The other relevant prior art in the record fail to teach the above subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                    

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478